     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 1 of 10




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     MOHAMMAD DAVATOLHAGH,                           )       CASE NO.
12                                                   )
                                                     )       1. AGE DISCRIMINATION IN VIOLATION
13                   Plaintiff,                      )          OF THE AGE DISCRIMINATION IN AGE
                                                     )          DISCRIMINATION IN EMPLOYMENT
14           vs.                                     )          ACT OF 1967
                                                     )       2. SEX/GENDER DISCRIMINATION IN
15                                                   )          VIOLATION OF TITLE VII OF THE
     TUSCANY HOTEL & CASINO, LLC, a                  )          CIVIL RIGHTS ACT OF 1964
16                                                   )       3. RETALIATION IN VIOLATION OF THE
     Nevada Limited Liability Company; and           )          ADEA AND TITLE VII
17   TUSCANY SUITES, LLC, a Nevada                   )
     Limited Liability Company                       )
18                                                   )
                                                     )
19                   Defendants.                     )       JURY DEMAND
                                                     )
20                                                   )
                                                     )
21                                                   )
                                                     )
22                                                   )
23
            Plaintiff MOHAMMAD DAVATOLHAGH ("Plaintiff" or "Davatolhagh") alleges as
24
     follows:
25
             1.      This action is brought pursuant the Age Discrimination in Employment Act of
26
     1967, as amended, 29 USC §621, et seq. (hereinafter “ADEA”) and Title VII of the Civil Rights
27
     Act of 1964, 42 USC §2000e, et seq. (hereinafter “Title VII”).
28



                                                         1
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 2 of 10




 1          2.      Jurisdiction is predicated under these code sections as well as 28 U.S.C. § 1331, as
 2   this action involves a federal question.
 3          3.      At all relevant times, TUSCANY HOTEL & CASINO, LLC, a Nevada Limited
 4   Liability Company and TUSCANY SUITES, LLC, a Nevada Limited Liability Company
 5   (hereinafter "Defendant" or "Tuscany") employed twenty (20) or more employees for each
 6   working day during each of 20 or more calendar workweeks in the current or preceding calendar
 7
     year, and are therefore subject to the provisions of the ADEA and Title VII.
 8
            4.      The events or omissions giving rise to Plaintiff's claim occurred in this judicial
 9
     district, thus venue is proper here pursuant to 28 USC §1391(b)(2), and the ends of justice so
10
     require.
11
                                                  PARTIES
12
            5.      Plaintiff, Davatolhagh, is a citizen of the United States and a resident of the State of
13
     Nevada, County of Clark and City of Las Vegas.
14
            6.      Plaintiff is informed and believes and thereon alleges that at all relevant times
15
     giving rise to the claims asserted, Plaintiff was employed in Las Vegas, Nevada by Defendant.
16
17          7.      Defendant is an employer within the meaning of 29 USC §§623 and 630(b) and 42

18   USC §2000e(b).

19                                    EXHAUSTION OF REMEDIES

20          8.      Plaintiff timely filed a “Charge of Discrimination” with the Equal Employment
21   Opportunity Commission (“EEOC”) and a Notice of Right to Sue was issued on December 29,
22   2020, a copy of which is attached to Complaint as Exhibit “A”.
23                                       STATEMENT OF FACTS
24          9.      On December 7, 2014 Davatolhagh was hired by the Tuscany as a server at
25   Tuscany Gardens an Italian Restaurant located in the Tuscany Hotel & Casino.
26          10.     For years Plaintiff was one of the top servers at Tuscany Gardens but this all
27
     changed in April of 2019 when former manager Kat Zdeb left and was replaced by Ryan Emerson
28



                                                       2
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 3 of 10




 1   who was roughly 32-34 years of age.
 2          11.     In July of 2019 Emerson decided to hire new employees and in addition to hiring
 3   his friend John he hired young female employers in their 20s and early 30s. One such employee
 4   that he hired was Jesse Pippen, a female who was around 22 years of age when she hired her.
 5          12.     Even though Pippen had no experience as a server and was hired as an on call
 6   employee, Emerson allowed her to pick her own schedule. In fact Pippen requested and received
 7
     the days Davatolhagh had been off the past four and half years he had worked at Tuscany, ie.,
 8
     Tuesdays and Wednesdays each week.
 9
            13.     When Emerson changed Plaintiff’s schedule it was extremely difficult for his
10
     family and his emotional health. Because of this, Davatolhagh approached Emerson to ask if he
11
     could go back to his original schedule and inquired as to why new, young and female employees
12
     with no experience were favored over an older employee like himself.
13
            14.     Emerson responded by saying that he was the manager and he could do whatever
14
     he wanted. By merely requesting equal treatment, Emerson started to retaliate against Plaintiff.
15
     For example, Emerson would consistently and falsely point out how Davatolhagh performance at
16
17   work was sloppy, dirty and messy.

18          15.     Emerson would ask Plaintiff why he could not do the job like the new and young

19   employees. Moreover he would reduce Davatolhagh hours and tables and remove him from events

20   in the restaurant which provided Plaintiff additional income and instead allow the new young
21   female employees like Pippen to work these events.
22          16.     In or about August of 2019, Plaintiff brought to Emerson’s attention how he felt
23   discriminated and retaliated against at Tuscany because he was an older male employee. After
24   Davatolhagh bought this to Emerson’s attention, the retaliation Plaintiff faced got worse.
25          17.     Plaintiff went on a vacation with his family in mid-August. While on vacation, not
26   only did Emerson hire and train two young male employees in their 20’s, but he also falsified
27
     Davatolhagh’s schedule and entry times, even on his days off to make it appear that Plaintiff was
28



                                                       3
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 4 of 10




 1   tardy and that he had poor performance.
 2           18.     About a week after Davatolhagh returned from his trip, on or about August 30,
 3   2019, Plaintiff was suspended and investigated for excessive tardiness and poor performance.
 4           19.     Then on September 5, 2019, Emerson called Davatolhagh into his office and
 5   informed him he was being terminated. Plaintiff did not understand why he was terminated and
 6   was never given a chance to have a present his evidence in a “due process” hearing which was
 7
     promised by human resources but never actually occurred.
 8
             20.     After being terminated from the Tuscany, Davatolhagh learned about two additional
 9
     employees in their 20’s who were hired as servers leading Plaintiff to believe that he was really
10
     terminated because he was an older male and because he complained to Emerson about this.
11
             21.     Since his termination Davatolhagh has tried to look for a new job but because the
12
     Covid-19 pandemic has been unable to find one to date.
13
                                          FIRST CAUSE OF ACTION
14
                                  (For Age Discrimination in Violation of the
15
16                             Age Discrimination in Employment Act of 1967)

17           22.     Plaintiff Davatolhagh incorporates the allegation set forth in paragraphs 1 through

18   21, inclusive, as if fully set forth herein.

19           23.     This cause of action is brought pursuant to ADEA to obtain relief for Plaintiff for

20   discriminating against him in the terms, conditions or privileges of his employment because of his
21   age in violation of the ADEA.
22           24.     Plaintiff was fifty-six years of age when he was terminated on September 5, 2019.
23           25.     Further although Defendant might claim differently, at the time of his termination
24   Davatolhagh was performing his job satisfactorily.
25           26.     Finally on information and belief, once Plaintiff was terminated as a server at
26   Tuscany Gardens he was replaced by substantially younger servers with equal or lesser
27
     qualifications and experience making it reasonable to infer that the reason Tuscany terminated
28



                                                       4
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 5 of 10




 1   Davatolhagh was because of his age.
 2           27.      As a direct, foreseeable, and legal result of Defendant’s age discrimination,
 3   Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and expenses, in
 4   an amount to be proven at trial which exceeds the minimum jurisdictional limits of this Court.
 5           28.      The age discrimination by Defendant was willful and thus Plaintiff should be
 6   awarded liquidated damages pursuant 29 USC §626(b).
 7
             29.      Plaintiff claims the damages alleged herein, together with prejudgment interest as
 8
     provided by law, in a sum according to proof at trial.
 9
             30.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
10
     his claim and Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according
11
     to proof at trial.
12
                                        SECOND CAUSE OF ACTION
13
                                 (For Sex/Gender Discrimination in Violation
14
                                  of Title VII of the Civil Rights Act of 1964)
15
             31.      Plaintiff Davatolhagh incorporates the allegation set forth in paragraphs 1 through
16
17   30, inclusive, as if fully set forth herein.

18           32.      This cause of action is brought pursuant to Title VII to obtain relief for Plaintiff for

19   discriminating against him in the terms, conditions or privileges of his employment because of his

20   sex/gender (male) in violation of Title VII.
21           33.      As set forth above, in July of 2019 Emerson decided to hire new employees and in
22   addition to hiring his friend John he hired young female employers in their 20s and early 30s. One
23   such employee that he hired was Jesse Pippen, a female who was around 22 years of age when she
24   hired her.
25           34.      As further set forth above, Emerson gave Pippen the days off that Davatolhagh
26   previous had for the past four and one half years, ie., Tuesdays and Wednesdays, making it extremely
27
     difficult for his family and his emotional health.
28



                                                          5
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 6 of 10




 1           35.       Finally on information and belief, once Plaintiff was terminated as a server at
 2   Tuscany Gardens he was replaced by younger female servers with equal or lesser qualifications and
 3   experience making it reasonable to infer that the reason Tuscany terminated Davatolhagh was
 4   because of his sex/gender (male).
 5           36.       As a direct, foreseeable, and legal result of this discrimination because of his
 6   sex/gender, Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and
 7
     expenses, in an amount to be proven at trial which exceeds the minimum jurisdictional limits of
 8
     this Court.
 9
             37.       As a further direct, foreseeable, and legal result of this discrimination because of
10
     her sex/gender, Plaintiff has suffered indignity, mental anguish, humiliation, emotional distress,
11
     nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of
12
     enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
13
     for which he seeks damages in an amount in excess of the minimum jurisdictional limits of the
14
     Court, also to be proven at the time of trial.
15
             38.       In acting as they did, Defendant knowingly, willfully, and intentionally acted in
16
17   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to

18   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a

19   sum according to proof at trial.

20           39.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
21   provided by law, in a sum according to proof at trial.
22           40.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
23   his claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
24   proof at trial.
25                                        THIRD CAUSE OF ACTION
26
                           (For Retaliation in Violation of the ADEA and Title VII)
27
             41.       Plaintiff Davatolhagh incorporates the allegation set forth in paragraphs 1 through
28



                                                          6
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 7 of 10




 1   40, inclusive, as if fully set forth herein.
 2           42.       This cause of action is brought pursuant to ADEA and Title VII as it involves a
 3   claim by Plaintiff for Retaliation in violation of those laws.
 4           43.       As set forth herein above, Plaintiff complained to Emerson that he was being
 5   discriminated against because he was an older male employee, and was then retaliated against and
 6   ultimately terminating on September 5, 2019.
 7
             44.       As a direct, foreseeable, and legal result of Defendant's Retaliation, Plaintiff has
 8
     suffered, overall economic losses in earnings, bonuses, job benefits and expenses, in an amount to
 9
     be proven at trial which exceeds the minimum jurisdictional limits of this Court.
10
             45.       As a further direct, foreseeable, and legal result of Defendant's Retaliation, Plaintiff
11
     has suffered indignity, mental anguish, humiliation, emotional distress, nervousness, tension,
12
     anxiety, recurring nightmares, depression, inconvenience and loss of enjoyment of life and other
13
     pecuniary losses, the extent of which is not fully known at this time, for which he seeks damages
14
     in an amount in excess of the minimum jurisdictional limits of the Court, also to be proven at the
15
     time of trial.
16
17           46.       In acting as they did, Defendant knowingly, willfully, and intentionally acted in

18   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to

19   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a

20   sum according to proof at trial.
21           47.       Plaintiff claims the damages alleged herein, together with prejudgment interest as
22   provided by law, in a sum according to proof at trial.
23           48.       Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
24   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
25   proof at trial.
26
                                             PRAYER FOR RELIEF
27
             WHEREFORE, Plaintiff Davatolhagh demands judgment against Defendant Tuscany as
28



                                                          7
     Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 8 of 10




 1   follows:
 2           1.      For back pay and front pay for overall economic losses in earnings, bonuses, job
 3   benefits and expenses, according to proof at time of trial;
 4           2.      For liquidated damages pursuant 29 USC §626(b);
 5           3.      For compensatory damages for mental and emotional distress, worry, indignity,
 6   mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life
 7
     and other pecuniary losses, all to Plaintiff's damage in a sum to be shown at the time of trial;
 8
             4.      For punitive damages;
 9
             5.      For attorney's fees and costs in an amount determined by the court to be reasonable;
10
             6.      For prejudgment interest on all damages; and
11
             7.      For any other and further relief that the Court considers proper.
12
                                        DEMAND FOR JURY TRIAL
13
             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial by
14
     jury in this action.
15
             DATED: 3/26/2021                        LAW OFFICES OF MICHAEL P. BALABAN
16
17
18                                              BY: /s/ Michael P. Balaban
                                                   Michael P. Balaban
19                                                  LAW OFFICES OF MICHAEL P. BALABAN
                                                    10726 Del Rudini Street
20                                                  Las Vegas, NV 89141
21
22
23
24
25
26
27
28



                                                         8
Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 9 of 10
Case 2:21-cv-00502-GMN-NJK Document 1 Filed 03/26/21 Page 10 of 10
